             Case 1:20-cv-11423 Document 1 Filed 07/28/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS
BOSTON, MA                                                  CIVIL ACTION NO.

Veronica Dyer, as she is Administrator of the                )
       Iron Workers District Council of New England          )
       Pension Health and Welfare, Annuity, Vacation,        )
       Education Funds, and other Funds,                     )
              (“Ms. Dyer” or “Plaintiff”),                   )
              Plaintiff,                                     )
                                                             )
v.                                                           )
                                                             )
New England Building & Bridge Company, Inc.,                 )       COMPLAINT
      (“NEBBCO”),                                            )
      Defendant.                                             )

                                        INTRODUCTION
     1. Plaintiff Ms. Dyer, as Administrator, brings this action pursuant to §§502 and 515 of the

        Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 USC

        §§1132(a)(3) and (d)(1) and 1145, and §301 of the Labor Management Relations Act, as

        amended, 29 USC §185 (“LMRA”), to collect delinquent contributions and interest

        owed to employee benefit plans and funds recited in the above caption (“Benefits

        Funds”) and referenced in the collective bargaining agreement (“CBA”) attached at

        Exhibit A. Exhibit A (CBA).

                                    JURISDICTION & VENUE
     2. This Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f) of

        ERISA, 29 USC §1132(a), (e) and (f), and §301 of the LMRA, 29 USC §185, without

        respect to the amount in controversy or the citizenship of the parties.

     3. The CBA at ¶11 recites that the Parties submit to venue for such lawsuits to this

        Massachusetts Federal District Court. Exhibit A (CBA), at ¶11.

                                                 PARTIES




                                                                                                   1
        Case 1:20-cv-11423 Document 1 Filed 07/28/20 Page 2 of 5



4. Plaintiff Ms. Dyer administers the Benefits Funds from the Funds’ business office

   located at 161 Granite Avenue, Dorchester, MA 02124.

5. Defendant NEBBCO is a Rhode Island corporation with its principal place of business at

   388 Veazie Street, Providence, RI 02904 and lists with the Secretary of the

   Commonwealth of Massachusetts a Registered Agent as Edward Goff, 87 Cushing

   Road, Cohasset, MA 02025.

                                        FACTS
6. The Benefits Funds are jointly-trusteed, multi-employer plans within the meaning of

   §3(3) of ERISA, 29 USC §1002(3).

7. NEBBCO is an employer engaged in commerce within the meaning of §§3(5) and (12)

   of ERISA, 29 USC §1002(5) and (12) and within the meaning of §301 of the LMRA, 29

   USC §185, and the NLRA, at §152(2).

8. NEBBCO executed and is bound by the CBA.

9. The CBA includes obligations to make ERISA and other contributions timely into the

   Benefits Funds for each hour worked by any employee employed by NEBBCO where

   that labor is covered by the CBA.

10. More specifically, the CBA requires all contributions to be paid on payday of each week

   during which any NEBBCO employee performs labor covered by the CBA (“Covered

   Work”).

11. NEBBCO’s CBA-covered employees performed Covered Work, upon information and

   belief, on a project known as the Bristol Prudence Island Ferry Project (“Project”) in

   Bristol, Rhode Island, between March 2020 to the date of this Complaint.

12. The CBA and Benefits Funds’ trust instruments and other documents require that

   NEBBCO remit to Plaintiff each week signed payroll reports (“Remittance Reports”)

                                                                                            2
         Case 1:20-cv-11423 Document 1 Filed 07/28/20 Page 3 of 5



   reporting in detail, among other things, the names, dates, and hours worked by

   NEBBCO employees who perform Covered Work and the amounts NEBBCO agrees it

   owes as contributions for that Covered Work for each employee named.

13. Attached as Exhibit B are true and genuine copies of Remittance Reports that NEBBCO

   filed with Ms. Dyer. Exhibit B (NEBBCO Remittance Reports).

14. By way of those Remittance Reports, NEBBCO admitted that it owes Ms. Dyer at least

   $26,422.20 for Covered Work performed on or before July 18, 2020.

15. NEBBCO, however, failed and refused to pay timely contributions articulated on the

   NEBBCO Remittance Reports, which remains past due.

16. As of the date of this Complaint, NEBBCO owes Plaintiff for deposit into the Benefit

   Funds and other amounts, delinquent contributions and interest of at least $33,999.32

   ($26,422.20 + $7,577.12 (respectively, contributions + interest)), plus, penalties,

   attorney fees, and costs, and other damages.

                                               COUNT I
                            (ERISA, Delinquent Contributions & Interest)
17. Plaintiff restates all the facts and allegations set forth in each of the Paragraphs above

   and by this reference incorporates them herein.

18. When contributions are not made timely or remain delinquent the trust instruments

   require that interest accrue when contributions are not submitted timely and become

   delinquent, i.e., each week.

19. As a result of NEBBCO’s delinquent contributions, NEBBCO owes interest, as of the

   date this Complaint was filed, of $7,577.12.




                                                                                                 3
             Case 1:20-cv-11423 Document 1 Filed 07/28/20 Page 4 of 5



    20. The failure of NEBBCO to make payment of all contributions owed for Covered Work,

       along with interest owed, as required by the terms of the CBA and trust instruments,

       violates §515 of ERISA, 29 USC §1145 and the CBA.

    21. Absent an order from this Court, NEBBCO will continue to refuse to pay timely

       contributions to Ms. Dyer for the Benefit Funds. As a result, those funds and their plan

       participants will be irreparably harmed.

    22. This is an action under ERISA to recover losses incurred by the Benefits Funds.

                                               COUNT II
                 (Breach of Labor Contract, 29 USC §185, 3rd Party-Beneficiary)
    23. Plaintiff restates all the facts and allegations set forth in each of the Paragraphs above

       and by this reference incorporates them herein.

    24. NEBBCO failed to pay proper and timely wages and benefits obligated by the CBA for

       projects performed through July 18, 2020.

    25. The failure of NEBBCO timely to pay proper wages, contributions, and interest owed

       violates the terms of the CBA and said violations have caused grave damages and loss to

       the Benefit Funds.

    26. The Benefits Funds and Ms. Dyer are third-party beneficiaries of the CBA.

    27. NEBBCO has breached the CBA by failing to pay Plaintiff amounts herein claimed due,

       plus interest, penalties, and other damages.

    28. This is an action under 29 USC, §185 by Ms. Dyer for the Benefit Funds and other

       contributions, as a 3rd-Party beneficiary of the CBA to recover amounts past due and

       remedy harms caused by NEBBCO’s continued failure to abide by the CBA.

                                 DEMAND FOR RELIEF
WHEREFORE, Plaintiff Ms. Dyer respectfully demands that this Court:




                                                                                                     4
            Case 1:20-cv-11423 Document 1 Filed 07/28/20 Page 5 of 5



   1. Enter judgment for Plaintiff against Defendant NEBBCO for damages, and add interest,
      liquidated damages, attorney fees and costs, as provided for in the CBA, ERISA, and 29
      USC §185; and
   2. Enter a preliminary and permanent injunction enjoining NEBBCO from operating while
      refusing or failing to abide by the CBA; and
   3. Order the attachment of assets, including bank accounts, and accounts receivable
      belonging to NEBBCO; and
   4. Provide such other and further relief as the Court may deem proper and just.

                                                  Respectfully submitted,
                                                  Plaintiff, Ms. Dyer, in her capacity as
                                                  Administrator for the Trustees of the
                                                  Benefits Funds,
                                                  By her and their attorney,


                                                  /s/ Mickey Long
                                                  Mickey Long BBO# 634388
                                                  P.O. Box E-1
                                                  193 Old Colony Avenue
                                                  Boston, MA 02127
                                                  TEL: (617) 269-0229
                                                  FAX: 617.765.4300
July 28, 2020                                     mickeylong@outlook.com




                                                                                               5
